Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 16-cr-00297-PAB

UNITED STATES OF AMERICA,

               Plaintiff,

v.

KEITH HOWARD HULL,

               Defendant.


                                             REPLY



       MR. KEITH HOWARD HULL, by and through undersigned counsel, Assistant Federal

Public Defender Timothy P. O’Hara, files this Reply to the government’s “Response in

Opposition to Defendant’s Moiton [sic] for Compassionate Release” [Doc. 58].

       In its Response, the government argued that Mr. Hull has failed to show extraordinary or

compelling reasons for release. See Doc. 58 at p. 2. However, the government made no attempt

to contradict undersigned counsel’s extensive factual recitation and legal argument about the

severity of Mr. Hull’s condition. Instead, the government cited to a number of compassionate

release cases [Doc. 58 at pp. 2-3] where the defendant had no significant risk factors and claimed

that the COVID-19 pandemic itself justified release. But that is not the case before the Court.

Mr. Hull has multiple, well-documented medical conditions that, when viewed cumulatively,

make him at a great risk of hospitalization or death should he contract the coronavirus.
Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 2 of 6




        The government’s claim that “the existence and distribution of a vaccine is imminent”

may be true in a general sense, 1 but that does not mean that Mr. Hull is safe in the Bureau of

Prisons (BOP). The government provided no specific information about how many doses will be

received by the BOP, to which facilities those doses will go, the individuals who will receive

them at those facilities, and when any of that is expected to happen. None of those details are

known. See Associated Press website from November 23, 2020 (found at

https://apnews.com/article/coronavirus-pandemic-prisons-85361fcf7cda33c7b6afb5ad8d2df8a2)

(unclear how many doses will be received by the BOP) (last visited December 14, 2020); see

also the New York Post website from December 14, 2020 (found at

https://nypost.com/2020/12/14/federal-prison-workers-to-start-getting-vaccinated-wednesday/

(unclear which federal prisons would be getting the vaccines first) (last visited December 14,

2020). As a result, this Court has received no information to suggest that the inmate population

and staff of the United States Penitentiary (USP) in Hazelton, West Virginia, will be vaccinated

in the near future.

        And meanwhile, the virus rages on in BOP facilities all over the country. See report from

December 9, 2020 (also found at https://www.9news.com/article/news/health/coronavirus/fci-

englewood-worst-covid-outbreak-federal-prison-system/73-e2f33b43-209c-4dd0-b4ba-

6fa933031ee8 (FCI-Englewood reported to have 451 inmate cases); report from December 3,

2020 (also found at https://www.12newsnow.com/article/news/health/coronavirus/beaumont-



        1
         See Government Executive website, November 23, 2020 (found at
https://www.govexec.com/pay-benefits/2020/11/several-federal-agencies-deliver-covid-19-
vaccines-employees-directly/170276/ ) (visited on December 14, 2020) (The Bureau of Prisons is
among the agencies that will receive a direct allocation of vaccines from the Centers for Disease
Control and Prevention).
                                                 2
Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 3 of 6




low-security-fed-prison-has-most-active-covid-19-cases-among-federal-prisons-after-recent-

spike/502-2236816b-090f-47b8-8566-63217dcd4ecb (the Beaumont FCI facility has 130

COVID-19 positive inmates); report from December 9, 2020 (found at

https://www.altoonamirror.com/news/local-news/2020/12/over-half-of-loretto-inmates-have-

virus/ (FCI-Loretto with 445 currently positive inmate cases) (all sites visited on December 14,

2020). Multiple federal prison facilities in West Virginia have had outbreaks recently. See West

Virginia News website from December 3, 2020 (found at

https://www.wvnews.com/news/wvnews/covid-19-continues-to-hit-hard-in-federal-prisons-in-

west-virginia/article_96bd1505-fa4e-5277-a00f-0db92073cb71.html (e.g. FCI Morgantown with

72 current positive inmate cases, FCI McDowell with 108 positive inmate cases, and FCI

Beckley with 49 positive inmate cases).

       Mr. Hull’s facility, USP Hazelton, now has five inmate COVID-19 cases to go along with

15 staff cases. See Attachment A – COVID-19 Cases at USP-Hazelton as of December 11,

2020. 2 The numbers are on the rise. One thing this pandemic has taught us is that once the virus

arrives inside of a correctional institution, the chances of an outbreak are significant. See “For

Prisoners, Pandemic Hits with Greater Force” from University of California – San Francisco

website (found at https://www.ucsf.edu/news/2020/10/418876/prisoners-pandemic-hits-greater-

force) (incarcerated people are five times more likely than the general public to get infected with

the virus, and at least 1,200 inmates and 70 staff members have died from complications of

COVID-19) (last visited December 14, 2020).




       2
        The BOP website was down the entire day of December 14, 2020, so the most up-to-
date numbers are not known.
                                                 3
Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 4 of 6




       The government’s arguments about the 3553(a) factors were unconvincing. Mr. Hull is

not “blam[ing] his commission of the Colorado bank robbery on the probation department (and

Michigan parole department).” Doc. 58 at p. 6. He has never shifted the blame for his

commission of the present offense; he pled guilty in a timely fashion and apologized to those that

were impacted by his actions. Rather, the goal in discussing his prior supervision was to point

out that the previous offense was committed under a certain set of circumstances. And before

this Court decides to continue the incarceration of Mr. Hull, a 57-year old man with serious

health issues, during a pandemic, it is essential to determine whether such incarceration would be

greater than necessary.

       And in analyzing the goals of sentencing described in 18 U.S.C. § 3553(a), among them

protecting the community and considering recidivism, one must wonder whether those goals can

be met at this point by changing the strategy of supervision. We now know that the measures

taken relating to addressing Mr. Hull’s substance abuse issues during the prior supervision period

were inadequate. 3 If those conditions were varied, by instituting a more intensive substance

abuse treatment plan combined with considerable restrictions on his movement, as recommended

in Doc. 53 at pp. 19-20, Mr. Hull’s chances of success would improve significantly, thus

minimizing his danger to the community. In the Court’s own words, “if we knew that Mr. Hull

was going to remain sober, we wouldn’t need to lock him up for a substantial period of time . . .”

Attachment U to Doc. 53 at p. 40.




       3
         The Court acknowledged that this was undersigned counsel’s best argument at the
Sentencing Hearing. See Doc. 53 at Attachment U at p. 37 (“This is what I meant when I said
that Mr. O’Hara’s best argument is that perhaps with some type of better supervision, Mr. Hull
may do better.”)
                                                4
Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 5 of 6




       While the Court can never be guaranteed that Mr. Hull will live a law abiding life upon

release, the balancing act that is required by 18 U.S.C. § 3553(a) has shifted in Mr. Hull’s favor

since 2017: he now is in grave danger if he remains in the BOP and he has served a significant

part of the Court’s sentence. Enough conditions can be placed on his supervision that mitigate

the danger to the community. As a result, a reduction in Mr. Hull’s present sentence 4 to one of

time served is appropriate.


                                              Respectfully submitted,

                                              VIRGINIA L. GRADY
                                              Federal Public Defender

                                              s/Timothy P. O’Hara__________________
                                              TIMOTHY P. O’HARA
                                              Assistant Federal Public Defender
                                              633 Seventeenth Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Timothy_OHara@fd.org
                                              Attorney for Defendant




       4
        Following the Court’s ruling in the present case, his counsel in the Eastern District of
Michigan is prepared to file a similar motion in that jurisdiction.
                                                 5
Case 1:16-cr-00297-PAB Document 60 Filed 12/14/20 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

I hereby certify that on December 14, 2020, I electronically filed the foregoing

       REPLY

with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following e-mail addresses:

       Robert Brown
       Assistant U.S. Attorney
       Email: Robert.Brown5@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Keith Hull (U.S. Mail)



                                             s/Timothy P. O’Hara__________________
                                             TIMOTHY P. O’HARA
                                             Assistant Federal Public Defender
                                             633 Seventeenth Street, Suite 1000
                                             Denver, Colorado 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Email: Timothy.OHara@fd.org
                                             Attorney for Defendant




                                                6
